Citation Nr: 1804215	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  12-19 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to November 23, 2015 for bilateral hearing loss and in excess of 10 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 1976.  The Veteran served as an investigative management technician in the U.S. Air Force.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.

In May 2017, the Board remanded the appeal to the RO for additional development.  These matters have been returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to November 23, 2015, the Veteran's hearing has been productive of no worse than Level V acuity in the right ear and no worse than Level I acuity in the left ear.

2.  After November 23, 2015, the Veteran's hearing has been productive of no worse than Level VI acuity in the right ear and no worse than Level II acuity in the left ear.

3.  The Veteran's service connected disabilities do not prevent him from securing and following a substantially gainful occupation with consideration of all factors bearing on the issue, to include his employment history, educational and vocational attainment.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a bilateral hearing loss disability before November 23, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 (2016), Diagnostic Code 6100 (2017).

2.  The criteria for an initial rating in excess of 10 percent on or after November 23, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 (2016), Diagnostic Code 6100 (2017).

3.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. § 3.159 (2017).  

In its May 2017 decision, the Board remanded the appeal to the AOJ to provide notice to the Veteran regarding his claim for TDIU.   In June 2017, a notice letter was mailed to the Veteran specifically asking the Veteran to complete and submit VA Form 21-8940.  To date, the Veteran has not returned this form to VA as requested.

Additionally, the May 2017 decision required the AOJ to obtain VA treatment records from the VA Medical Center in Salisbury, North Carolina, for audiometric testing results dated September 2009 through December 2009.  In accordance with the May 2017 remand, these records were obtained by VA in June 2017.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws and Regulations

Disability ratings are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  In the case of an initial rating following the grant of service connection, there is consideration of staged ratings to account for changes in the disability during the period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 C.F.R. § 3.102.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.
The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  "Puretone threshold average" as used in Tables VI and VIA is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIA.  38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIA is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

Increased Rating for Bilateral Hearing Loss

The Veteran had a VA audiological evaluation in September 2009.  The results of that audiological examination, as measured by a puretone audiometry test, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
65
50
LEFT
35
40
45
45

The examination results indicate the Maryland CNC Test was not used.  Instead, the Maryland NU 6 auditory test was used.  The Board observes that if the Maryland CNC test was not used, the examination is incomplete and/or inadequate for VA purposes.  38 C.F.R. § 4.85.  In fact, under the comments section of the examination report, it reads "not adequate for VA purposes".  See September 2009 VA Audiological Evaluation at page 2.

The Veteran had another VA audiological evaluation in December 2009.  The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
50
65
65
65
LEFT
35
45
45
50

Here the examination results do not indicate the Maryland CNC Test was used.  The Board observes that if the Maryland CNC test was not used, the examination is incomplete and/or inadequate for VA purposes.  38 C.F.R. § 4.85.

In November 2010, the Veteran was afforded a VA audiological examination.  The results of that audiological examination, as measured by a puretone audiometry test, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
65
65
LEFT
35
40
45
50

The average puretone threshold in the right ear was 63 decibels and the average puretone threshold in the left ear was 43.  Speech audiometry revealed a speech recognition ability of 80 percent in the right ear and 94 percent in the left ear.  

When combined, the puretone thresholds and the speech recognition ability translated to a manifestation of Level IV in the right ear and a manifestation of Level I in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of Level IV is combined with the numeric designation of Level I, the overall level of hearing impairment is commensurate with a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

The Board has also considered a rating for exceptional patterns of hearing impairment.  38 C.F.R. § 4.86(a) (2017).  The findings in the November 2010 VA audiological examination may also be rated under the alternative table found in 38 C.F.R. § 4.85, Table VIA (2017).  Consideration under that table does not affect the former noncompensable rating.  This examination shows the Veteran has higher than 55db ratings under each threshold in the right ear.  Under 38 C.F.R. § 4.85, Table VIA (2017), a puretone threshold of 63 is commensurate with a Level V hearing acuity.  When the numeric designation of Level V for the right ear is combined with the numeric designation of Level I for the left ear, the overall level of hearing impairment is still commensurate with a noncompensable rating.

In November 2015, the Veteran was afforded a VA examination.  The examiner reported that the "overall degree of the hearing loss makes it difficult to understand speech at normal conversational levels."  See November 2015 VA Audiological Examination at page 3.  The examiner also noted that the Veteran's right ear has an "overlaid conductive component of 10-20 dB which results in mixed hearing loss for that ear."  Id.  This would make it difficult for the Veteran to determine the direction of incoming sounds.  The Veteran reported trouble with the telephone, television and "soft speaking" people.  The Veteran also reported that he had retired from his most recent job "because hearing problems are not good for security."  Id.  The results of that audiological examination, as measured by a puretone audiometry test, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
70
75
70
LEFT
40
60
50
45

The average puretone threshold in the right ear was 70 decibels and the average puretone threshold in the left ear was 49.  Speech audiometry revealed a speech recognition ability of 86 percent in the right ear and 88 percent in the left ear.  

When combined, the puretone thresholds and the speech recognition ability translated to a manifestation of Level III in the right ear and a manifestation of Level II in the left ear.  38 C.F.R. § 4.85, Table VI.  When the numeric designation of Level III is combined with the numeric designation of Level II, the overall level of hearing impairment is commensurate with a noncompensable rating.  38 C.F.R. § 4.85, Table VII.

The Board has also considered a rating for exceptional patterns of hearing impairment.  38 C.F.R. § 4.86(a) (2017).  The findings in the November 2015 audiological examination may also be rated under the alternative table found in 38 C.F.R. § 4.85, Table VIA (2017).  Consideration under that table materially affects the former noncompensable rating.  This examination shows the Veteran has higher than 55db ratings under each threshold in the right ear.  Under 38 C.F.R. § 4.85, Table VIA (2017), a puretone threshold of 70 is commensurate with a Level VI hearing acuity.  When the numeric designation of Level VI for the right ear is combined with the numeric designation of Level II for the left ear, the overall level of hearing impairment is commensurate with a 10 percent rating.

The Board finds that the VA audiological evaluations conducted in September and December of 2009 are inadequate as they were not conducted using the Maryland CNC Test.  The Board will assign no probative value to the results of these examinations.

However, the remaining November 2010 and November 2015 VA audio examinations are adequate for VA purposes as each is conducted with the Maryland CNC test.  Therefore, the Board will assign significant probative value to of these examinations.  

In June 2011, the Veteran wrote a statement that states an examiner for a "second set of tests indicated an approximate loss to my left ear as 70% and my right ear as an almost complete loss."  As noted above, assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  See Lendenmann.  Recently the Court has held that the schedular criteria for rating hearing loss contemplate the functional impairment associated with that percentage of disability.  Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319 (Mar. 6, 2017).

The Veteran also stated during his November 2015 audiological examination with VA, that he retired from his job as a security officer due to his hearing loss.  The 2010 and 2015 VA examinations show that the Veteran does not have an exceptional pattern of hearing impairment.  Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal conversations, "soft speakers", to determine the direction of incoming sound, and trouble with his television and telephone are factors already contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule. In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

Finally, as noted, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service connected disabilities experienced.  In this case the Veteran, nor his representative, has raised a collective impact argument.  There is no indication the Veteran has asserted that the combined effects of his bilateral hearing loss and tinnitus, his only other service connected condition, requires extraschedular consideration.  See Rossy v. Shulkin, No. 16-0720 (Fed. Cir. December 13, 2017).  The Board need only address the issues either explicitly raised by a claimant or reasonably raised by the record.  Rossy, citing Yancy v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014)

There is nothing in the record to indicate that he has any symptom of his hearing loss that is not contemplated by the rating schedule or for that matter, or that his hearing loss has resulted in marked interference with employment or in frequent hospitalizations.  As such, referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In reaching this conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert, supra.
TDIU

To afford the Veteran the opportunity to more fully explain the nature of his prior work experience, as well to obtain clarity as to his statement regarding retirement during the November 2015 examination, the Board remanded the Veteran's TDIU claim in May 2017 so that the Veteran could fill out an updated VA Form 21-8940.  In June 2017, the Veteran received a copy of this form, and a letter requesting that he complete and return it to VA.  The Veteran, to date, has not responded.

The decision about employability is one made by the finder of fact.  In this inquiry however, the Board may only consider the impact of the Veteran's service connected bilateral hearing loss and tinnitus, on his ability to secure and follow gainful employment.  The record has shown, by his own report, in 2015 the Veteran was capable of working as a security officer before contending that he retired due to his hearing loss.  When provided an opportunity to clarify or update his employment history, the Veteran unfortunately failed to return documentation that would have allowed the Board to determine whether his prior employment met the standard of substantially gainful, and to understand the extent to which he still may be working, or cannot work due to his hearing loss disability.  The duty to assist the Veteran in the development of evidence pertinent to his claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In this case, when considering the Veteran's statement to the November 2015 VA examiner with respect to his prior work history, his failure to clarify or supplement the record with additional employment information; and the fact that the Veteran reported his tinnitus does not impact his daily life in the November 2015 examination; the Board finds that the weight of the evidence is against the conclusion that the Veteran's service connected bilateral hearing loss and tinnitus, in and of themselves, have rendered him unable to secure or follow gainful employment.  See November 2015 Audiological Examination at page 4.

In short, the Board finds that the preponderance of the evidence is against the claim for TDIU; therefore, entitlement to TDIU must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to an initial compensable rating prior to November 23, 2015 for bilateral hearing loss and in excess of 10 percent thereafter is denied.

Entitlement to TDIU is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


